Napton, J.,
delivered the opinion of the court.
One of the questions discussed in this case involves the merits of the entire title, and I will consider it first.
It is contended that Conway’s deed to Magenis created a naked trust in Magenis, which our statute immediately executed in the heirs of Rector ; that the sale and conveyance by Rector’s administrator, therefore, conveyed nothing, or at all events, did not convey the legal title, which is yet outstanding in Rector’s heirs.
Upon the hasty examination which I have been compelled to give to the cases upon the statute of uses, I shall not venture to question the propriety of the construction conceded in this case on both sides, which deprives Magenis instanter of the legal title. It is not material in the view hereafter to be taken. It may be admitted, that the use was executed and the title passed from Magenis ; for if it did not, by the force of Conway’s deed, it was certainly transferred by the proceedings in chancery, instituted by the plaintiff. But the question remains, to whom did this title pass ? Who are Rector’s legal representatives quoad this land ?
If we look outside of the deed, we find that this land was bought with the money of Rector’s estate, and that it was designed to be assets for the payment of debts. The same thing appears upon the face of the deed. The conveyance is to “A. L. Magenis and his heirs, to hold the same in trust for the use of the legal representatives of said William Rp-Aor, as if the same were vested in said William Rector at the time *183of his decease, and to be distributable and applicable as other assets of said intestate.”
The phrase ‘‘legal representatives,” has different meanings, according to its context. When used in reference to lands, it usually applies to the “heirs;” but when used in.reference to personalty, it means the administrator or other personal representatives. As to this particular piece of land, conveyed by Conway, purchased with the money in the hands of the administrator, and for the express purpose of being subjected to the payment of his debts, the legal representatives of W. Rector were not his heirs, but his administrator. To construe the words here to mean “heirs,” would totally defeat the manifest intent of the deed. If the land was conveyed to the heirs, the administrator could have no control over it, and it would not be distributable and applicable as other assets of said intestate.” If a deed admit of two constructions, one of which will support and the other defeat its intent, the construction which will uphold the deed must be adopted, unless some inflexible rule of law interfere. Now if we construe the words “legal representatives” to mean heirs, we defeat the intent manifested on the face of the deed. Indeed, the subsequent clauses immediately following the use of this phrase may be regarded as an interpretation or qualification ©f the words themselves. The conveyance is to the “legal representatives” of Rector, to be distributable and applicable as the assets of the intesta te.
The land conveyed would not be distributable as assets, if the heirs got the title. A court of equity might intercede and accomplish this purpose, but the intent of the deed was to do, this without the aid of a court. It may be considered as though it read “to A. L. Magenis and his heirs, in trust for the administrator of Reetor, in trust for his creditors and heirs.”
Can it be doubted that the “heirs” of Rector were not the only ces-tuys que trust? What means the deed, when it says that the land was to be as other assets of the estate? If assets of the estate, it was of course for the benefit of the creditors as well as the heirs. If the statute executes the first use, it certainly does not execute the last.
It would seem to be very clear, that upon any construction of this deed of Conway’s, Hogan’s heirs are the equitable owners of his title, whatever it was worth. If the title in such cases vests in the heirs, there must be a resulting trust to the administrator. If the latter converts money into land, and lets the title pass to the heirs, whether the act has been in accordance with his powers or not, a court of equity would not permit'the heirs to hold the land, and the creditors to lose the money.
*184Our statute concerning administration authorizes an administrator in some cases to convert money into land, but the act does not seem to have contemplated a case where a purchase of land would be made with a view to a subsequent sale, or where such sale might by subsequent events, become necessary to pay debts. Hence, no provision is made, even in the case of mortgaged land, for an administrators’ conveying a title acquired subsequently to the death of the intestate. But in such cases, if the title happens to fall upon the heirs, or is made to> the heirs, there [must be a resulting trust to the administrator for the benefit of creditors, which a court of equity would enforce.
The deed of the public administrator, in this case, who was administrator of Rector, conveys “all the right, title, interest and demand of the said William Rector, which he had at the time of his decease, aiid all the right, title, interest and estate which vested in me, as public administrator, &c., legal representative of the said William Rector, dec’d, by virtue of the said deed from F. R. Conway to A. L. Ma-genis, &c.”
If the deed of Conway invested Rector’s administrator with the legal title, then this deed of the administrator passed it to Hogan. There is nothing in the statute to prevent an administrator from passing a legal title, where he has acquired one in this way.
The deed, it may be admitted derives no validity or force from the statute, and so far as it attempts to convey Rector’s title, it may be a nullity — because Rector had none at the time of his death. But the statute does not prohibit an administrator from taking a legal title in trust for the purposes of his administration, nor from afterwards conveying it. There is nothing in the act on the subject. It expressly declares the effect of the administrator’s sale and deed, in cases provided for — but the one now under consideration is not one of those cases. There is nothing in the policy of the law to prohibit or discountenance the deed made to Hogan. It was exactly what a court of equity would have required to be done, if the title of Conway had been conveyed to the heirs.
The second point relates to the title of that portion of the 30 arpents, whieh was within the Heber lot or of the half of it. The conveyance did not use the word “heirs,” and it was made previous to our statute, which has rendered this word unnecessary to convey a fee simple. The intent of a deed, however manifest, cannot prevail against a fixed rule of law.
That the word “heirs” was necessary to convey a fee simple by deed, is clearly shown by the authorities cited.
*185The reason of the rule is to be found in feudal customs, and has long since ceased — but until the legislature altered it, as they have done, it was not in the power of the courts. There were exceptions to this rule, as the authorities cited show, but the present is not one of them. The courts cannot be held responsible for any inconvenience or injustice which the enforcement of this ancient rule may produce. It is their duty to take the law as they find it.
In relation to the 40 arpent lot, mortgaged to Mullanphy, and subsequently acquired by O’Fallon, there seems to be no dispute.
Judgment reversed and cause remanded.